Carpenter, J.
The plaintiff claims title to the property in question as trustee for his wife. It was attached as his property in a suit against him. The plaintiff replevied it; and the question is, whether he owned the property as trustee or in his own right.
The plaintiff was married in 1861. His wife had about ©5,000 in money, and shortly before marriage it was verbally agreed that she should after marriage retain the management and control of her property and be entitled to its use and proceeds., In 1864 she bought with this money a farm, taking the deed to herself in the common form, and hot as her sole and separate estate. She also paid for the stock on the farm and carried it on, her husband having nothing to do with it until 1867. About that time he failed in business and came to the farm, and from that time forward he and his wife lived *143together on it. She carried on the farm as before, except that her husband, who has been in feeble health, has worked some on it and has taken the principal oversight of the out-door work.
The horse in question was raised and used on the farm, and was the offspring of a mare owned by the wife.
All evidence of the parol agreement made before marriage was objected to on the ground that the agreement was void by the statute of frauds, because not in writing. It is not necessary for us to decide this'point, as we are clear that, however this may be, evidence of the agreement was admissible as tending to prove that the husband, by his subsequent conduct in allowing his wife to have the sole control and management of the property in the manner described, intended thereby to relinquish all claim which he might otherwise have had to her property.
"We think that the horse in suit must be regarded upon the facts stated as the property of the wife. It seems that Mrs. Sanford carried on the. farm at her own expense, and that her husband, pursuant to a parol agreement, actually relinquished to her all his interest in the property. That being so, the products of the farm, including the increase of the stock, belonged to the wife. Jackson v. Hubbard, 36 Conn., 10. There may be a question whether the property, being hers, vested in her husband as trustee of the legal title for her. He has sued as her trustee, and no question is now made by the counsel for the defendant, but that if he did not hold the property in his own right he held it as trustee for her. We therefore do not consider this question.
It is claimed however that the debt due from Isaac Sanford to the defendants was for feed and provender fed out on the farm, and for flour, meal, &c., consumed in the family, and that this property is liable for such a debt. This argument assumes that the horse was income or profits of the wife’s estate which vested in the husband as his own property, and therefore liable for debts contracted for the support of his wife and her children. This assumption, as we have just seen, is not well founded. The statute therefore, which by implication *144makes the income of the wife’s property belonging to the husband liable for his debts in certain cases, has no application. We can conceive of no case in which that statute can be so extended as to make her property 'liable for his debts.
It is further claimed that, inasmuch as the husband’s services were given to some extent to the cultivation of the farm, the law regards the transaction as fraudulent as against creditors and subjects this property to the payment of his debts. Hinman v. Parkis, 33 Conn., 199, and Plumb v. Ives, 39 Conn., 120, are cited in support of this claim. This case differs materially from the cases cited. To what extent his earnings went into the products of the farm does not appear. It is possible that they amounted to a considerable sum after supporting himself, but that fact does not appear, and we cannot presume it, especially as it is expressly stated that he was in feeble health.
We discover no sufficient reason for adjudging the transaction fraudulent.
We advise judgment for the plaintiff.
In this opinion the other judges concurred.